Title: From George Washington to Colonel Stephen Moylan, 24 September 1779
From: Washington, George
To: Moylan, Stephen


        
          Dear Sir
          Head Quarters West Point 24th Sepr 1779.
        
        I am favd with yours of the 22d. The Return of Cloathing necessary for your Regiment should be made, by you without delay, to the Board of War, who will give you information where or to whom you are to apply.
        If any of your present Men, whose time of service will shortly expire, will reinlist for the War, they will be intitled to a Bounty of 200 dollars and ten dollars to the Officer reinlisting them. If you find any, in the above predicament, willing to reenlist, you can send over for a sum of Money for that purpose. Colo. Sheldon had liberty to endeavour to inlist as many new Recruits as would compleat his Regiment to the Establishment, provided they could be obtained upon the terms of serving with the Regt as dismounted Dragoons, untill there should be a necessity or conveniency of mounting them. This to be clearly expressed in the inlistment, that the Men may have no pretext for complaint on being made to serve on foot. They were also to be

inlisted for the War, and no temporary engagements entered into, on any account whatever. The Bounty to new Recruits to be 200 dollars and 20 dollars to the recruiting Officer. These Men must be natives—of good Character, and every way suitable for Dragoons. If you are of opinion that you can obtain Men upon the foregoing terms, you may draw Money and try the experiment.
        The quantity of Cloathing issued in July, under the General order, was so very trifling, that it would not have extended to any thing like the supply of the Officers of the whole Army. They therefore who first applied were first served, by which means a vast number on the spot were put in the same situation with the officers of your Regt—There is at this time a small dividend of Tea and pepper to be made, of which Genl Howe has been advised, and of which the Officers under his command will I presume take the advantage.
        Capt. Lewis has quitted the service some time past, and I do not know the Captain intitled, by seniority, to the Majority of your Regiment.
        Be pleased to make my Compliments to Mrs Moylan and inform her that Mrs Washington was well when I last heard from her. I am Dear Sir Yrs &c.
      